Citation Nr: 1438578	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  10-08 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to a compensable rating for erectile dysfunction.

The Veteran testified before the undersigned at an October 2012 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


	REMAND	

The Veteran contends that his service-connected erectile dysfunction should be compensably rated due to penile deformity.

In August 2004, the RO granted service connection for erectile dysfunction secondary to service-connected diabetes mellitus and assigned a noncompensable evaluation under Diagnostic Codes (DCs) 7599-7522.  Diagnostic Code 7522 provides a 20 percent rating for both loss of erectile function and penis deformity.

In July 2006, the RO granted service connection for residuals of prostate cancer and assigned a 100 percent evaluation from January 23, 2006, and a 10 percent evaluation from October 1, 2006.

The Veteran submitted to a VA genitourinary examination with the same examiner in January 2010 and July 2010.  Both times he reported a history of "mild difficulty obtaining and maintaining erections" since prior to his radiation treatment and "some trouble with Peyronie's disease."  Both times the examiner diagnosed erectile dysfunction, underlying in nature, secondary to diabetes and Peyronie's disease, but exacerbated "significantly" by radiation treatment for prostate cancer.  He did not note any penile deformity either time.  However, the Veteran complained of deformity in July 2010, and the examiner noted mild plaque on the right side of the shaft.  

A February 2012 VA urology consultation note indicates that the Veteran's erectile dysfunction had worsened.  

During the October 2012 hearing, the Veteran testified that he was diagnosed with Peyronie's disease in 2001 or 2002.  He testified that he first noticed a deformity, or bend, in his penis in 2005 or 2006 after his radiation treatment for prostate cancer.  The Veteran stated that his erectile dysfunction had gotten worse since he first noticed the bend.

Subsequent to the hearing, the Veteran submitted an internet article that indicates a relationship between diabetes mellitus and Peyronie's disease.

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

Evidence that the Veteran's service-connected erectile dysfunction may have worsened since his most recent VA examination in July 2010 triggers VA's duty to obtain a new examination as to the current severity of this condition.  Although the records reflects the presence of penile deformity, it is unclear whether the deformity is attributable to a service-connected disability.  This is significant because the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA genitourinary examination to assess the current severity of his service-connected erectile dysfunction.  All indicated tests and studies shall be conducted.  The claims folder, including a copy of this remand, must be sent to the examiner for review.

The examiner shall report the current severity of the Veteran's erectile dysfunction and any and all manifestations thereof, to include loss of erectile power and penile deformity.

The examiner shall indicate the extent to which any deformity of the penis is caused by the Veteran's underlying erectile dysfunction disability, service-connected diabetes, and/or service-connected residuals of prostate cancer.  

The examiner shall also review and discuss any articles submitted by the Veteran.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his erectile dysfunction.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

2.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

